DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Newly cited reference Wong et al includes a plurality of paragraphs labeled with the same paragraph numbers.  In order to provide clarification within the body of the rejection, the first few words of the correct corresponding paragraph have been listed with the paragraph number.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 8, 9, 11-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (WO 2004/104611) in view of Razzaque et al (2011/0137156).
Regarding claim 8, Wong et al disclose a method for controlling an interventional device using magnetic resonance imaging (“MRI”) guidance, the method comprising: a) generating, using an MRI system, magnetic resonance (“MR”) data of an interventional device (catheter) arranged about a subject’s anatomy and having a first marker (first material) and a second marker (second material) placed on the interventional device, wherein the first marker and the second marker are separated in at least one axial direction of the interventional device (claim 32); b) determining locations for the first marker and the second marker relative to the subject’s anatomy using the MR data by determining k-space readout locations for the first marker and the second marker, and generating a convolution in image space from the k-space readout locations using an inverse Fourier transform (claim 33; for image reconstruction…[0007]; abstract); c) computing, using a processor, a vector using the determined locations (real-time device tracking…[0063]); d) determining at least one of a location or an orientation of the interventional device relative to the subject’s anatomy using the computed vector (tracking and imaging capabilities…[0062];real-time device tracking…[0063]), but fail to explicitly disclose the particulars of steps e) and f).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location or orientation data of Wong et al with projecting a future arrangement and generating a report as it would enhance the guidance during the tracking of Wong et al with anticipated locations of the interventional device as set forth in Razzaque et al.
Regarding claim 9, Wong et al disclose wherein step a) includes acquiring two-dimensional image data using the MRI system (in one aspect…MRI images, [0004]; magnetic resonance imaging…[0005]; fig.201B…2D images [0013]).
Regarding claim 11, Wong et al disclose wherein the method further comprises analyzing the MR data associated with at least one of the first marker and the second marker to determine marker information that includes at least one of a location, a dimension, an orientation, or combinations thereof (both localization methods…[0026];for active localization…[0064]; as seen in fig. 201a…, [0022]).
Regarding claim 12, Wong et al disclose using the marker information to verify a model of the interventional device (phantom and in vivo…[0026]; in vivo and in situ [0049]).
Regarding claim 13, Wong et al disclose repeating steps a) through d) (programmed steps…repeated a number of times to collect sufficient data [0006]) and generating a report 
Regarding claim 24, Wong et al disclose wherein determining locations for the first marker and the second marker includes using readout datasets without reconstructing images of the first marker and the second marker (both localization methods… [0026]; using standard methods… [0027]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (WO 2004/104611) in view of Razzaque et al (2011/0137156) as applied to claim 9 above, and further in view of Welch et al (2006/0079754).
Regarding claim 10, Wong et al as modified by Razzaque et al disclose the invention as claimed and discussed above, but fail to explicitly disclose performing radial projection sampling sequence.
However, Welch et al teach in the same medical field of endeavor, performing radial projection sampling sequence ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the two-dimensional image data acquisition of Wong et al as modified by Razzaque et al with performing a radial projection sampling sequence as it would provide a known method of MRI acquisition performed with moving objects as set forth in Welch et al.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (WO 2004/104611) in view of Razzaque et al (2011/0137156) as applied to claim 8 above, and further in view of Jung (2013/0231554).

However, Jung teaches in the same medical field of endeavor, performing a 1D inverse Fourier transform ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the convolved k-space readout information of Wong et al as modified by Razzaque et al with a 1D inverse Fourier transform as it would provide a transformed image indicating the detected locations as set forth in Jung.
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 5th, 2021 have been fully considered but they are not persuasive.
Regarding claim 8, Applicant states the combination of Wong and Razzaque does not teach or suggest at least one element of independent claim 8.  Specifically Applicant states the prior art fail to disclose “generating a convolution in image space from the k-space readout locations using an inverse Fourier transform.”  Applicant states the present invention states in para. [0040], “’inverse [Fast Fourier Transform] FFT of that product may be computed to obtain the convolution in image space,’ which also provides for noise smoothing and clean peaks . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “‘inverse [Fast Fourier Transform] FFT of that product may be computed to obtain the convolution in image space,’ which also provides for noise smoothing and clean peaks indicative of the location of the guide stem) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is attempting to read into the claims a more specific way in which the inverse Fourier transform is utilized.  Specifically, paragraph [0040] of the instant application relies on an “inverse FFT of that product,” in which “that product” is a result of “In some aspects, to make the computation simpler by avoiding a direct convolution, the readout data in k-space may be multiplied by the FFT of the rect function, and then the 1D inverse FFT of that product may be computed to obtain the convolution in image space.” Should Applicant desire the claimed invention to provide for this interpretation, set forth in the specification, Examiner suggests amending the claims to similarly set forth this specific way in which the convolution is generated using an inverse Fourier transform.  In lieu of the above being presented in the claims, Examiner is interpreting the claim 8 as currently set forth, which only discloses “generating a convolution in image space from the k-space readout locations using an inverse Fourier transform.”  The claim as written does not limit how the inverse Fourier transform is used to provide for the generation and does not require the specifics of an inverse FFT of a 
Further, Razzaque discloses the use of optical or magnetic trackers and does not suggest the use of an MR system for tracking and performing convolution.  There is no teaching or suggestion provided for how one skilled in the art may use the image processing analysis of Wong for tracking motion of a device with the optical tracking system of Razzaque to arrive at the current claim 8.  Even if such a combination were attempted, the result would be an optical tracking system with a redundant confirmation of motion or assessment of velocity for a device upon image acquired at different times.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner’s position is Razzaque is not relied upon to disclose the MR system for tracking and performing convolution.  Razzaque is solely relied upon to disclose .  
Regarding claim 8, Applicant states the Office Action fails to recite sufficient evidence to support a conclusion of obviousness.  Specifically, Applicant states the Office Action is conclusory and seeking to rely on the keyword of “convolution” in relation to “image space.” However, the mere existence of the terms does not alone teach the specific process recited in the current claims.
Examiner’s position is claim 8 only requires a convolution in image space to be generated using inverse Fourier transform.  Applicant recognizes, on page 2 of the remarks that the convolutions of Wong relate to image reconstruction, para [0042].  Wong additionally discloses reconstructing the image by a. distributing the sampled k-space data on a rectilinear k-space grid and b. inverse transforming the distributed data (claim 33).  A convolution is generated by the method steps of Wong to perform image reconstruction.  As stated above, the claim does not limit the capacity in which the inverse Fourier transform is utilized to generate the convolution.  Examiner suggests amending the claim to include the specific way in which the 1D inverse FFT is used in paragraph [0040] of the present invention.
Applicant states the Office Action provided no evidence that the convolution in Wong would provide for the ability to “modify the location or orientation data” or how Razzaque provide for “projecting a further arrangement,” or how any of these statements relate to claim 
Examiner’s position is the claim does not limit how the “determined location or orientation” is utilized to provide for “projecting a future arrangement” and the claim does not limit the type of “report” generated to indicate the future arrangement.  Razzaque provides for real-time emplacement information for instruments as well as real-time prediction information (projecting a future arrangement) and then generate image guidance based on the real-time relative emplacements and the real-time prediction information (generating a report).  One of ordinary skill in the art would recognize that the real-time tracking device data of Wong which involves location and orientation data [0063] with using orientation and location data to generate a report of the projection of a future arrangement of the instrument of Razzaque as it would provide useful information for tracking the current location and the future location of the instrument to assist in surgical guidance as set forth in Razzaque (abstract). Should Applicant desire a more narrow interpretation of the limitations, Examiner suggests amending the claims to reflect said interpretation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793